Citation Nr: 1339472	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-23 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a left ankle disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from February 1998 to April 2001.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual VA paperless claims processing system contains electronic copies of VA treatment records dated from January 2013 to September 2013, including records of treatment for left ankle and heel pain in January 2013.  These VA treatment records were received into the Virtual VA claims file in October 2013, subsequent to the issuance of a statement of the case in this appeal and certification of this appeal to the Board.
 
A review of VA's electronic Veterans Benefit Management System does not reveal any documents pertaining to the Veteran at this time.

Based on a review of the Virtual VA claims processing system it appears that the RO/AMC is in the process of developing claims for service connection for traumatic brain injury and PTSD, including having provided the Veteran VA examinations in October 2013.  These matters are not currently within the Board's jurisdiction and are referred to the Agency of Original Jurisdiction for any further appropriate action or development.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The service treatment records associated with the claims file do not appear to be complete, as they include only a bound dental treatment record chart and a bound outpatient medical record chart.  A service discharge examination or service discharge medical history is not associated with the claims file.  Therefore, the RO/AMC should seek to obtain all additional service treatment records.  See 38 U.S.C.A. 5103A(a)-(c).

On remand, the RO/AMC should also seek to obtain all potentially relevant records of private and VA treatment.  See 38 U.S.C.A. 5103A(a)-(c). 

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate service records depositories to obtain any additional service treatment records, to include the Veteran's service discharge examination report, and any records of in-patient hospital treatment.  

In contacting the correct service records depositories, it may be useful to note that the outpatient medical records chart associated with the paper claims file appears to indicate that the Veteran's date of discharge was extended from February 2001 to April 2001 so that he could undergo and recuperate from right knee surgery.

2.  Request that the Veteran identify all records of VA and non-VA health care providers who have treated him for left ankle disability during the period from April 2001 to the present.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include any additional potentially relevant post-service records of VA treatment (some records of VA treatment from January 2013 to September 2013 are associated with the Virtual VA claims file).

At his July 2012 VA examination, the Veteran provided a history of injuring his left calf area in about 2005, with x-rays at that time including an incidental finding for his left ankle.  He indicated that he was told at that time that he had a previous fracture to the left ankle that had not healed properly.  The Veteran should be requested to provide the name of the treatment provider for the left leg injury in approximately 2005, and the RO/AMC should seek to assist the Veteran in obtaining the corresponding records of treatment, including the x-ray report of the left leg and ankle.  

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

3.  After completing the foregoing development, the RO/AMC should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.  This should include consideration as to whether a new VA medical examination or opinion is required in light of any newly received in-service or post-service treatment records. 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case 
and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


